 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
        MELISSA BELGAU, DONNA BYBEE,                     CASE NO. 18-5620 RJB
 8      RICHARD OSTRANDER, KATHRINE
        NEWMAN, MIRIAN TORRES, GARY                      ORDER ON CROSS MOTIONS
 9      HONC, and MICHAEL STONE,                         FOR SUMMARY JUDGMENT

10                               Plaintiffs,
               v.
11
        JAY INSLEE, in his official capacity as
12      governor of the State of Washington,
        DAVID SCHUMACHER, in his official
13      capacity as Director of the Washington
        Office of Financial Management, JOHN
14      WEISMAN, in his official capacity as
        Director of the Washington Department of
15      Health, CHERYL STRANGE, in her
        official capacity as Director of the
16      Washington Department of Social and
        Health Services, ROGER MILLAR, in his
17      official capacity as Director of the
        Washington Department of Transportation,
18      JOEL SACKS, in his official capacity as
        Director of the Washington Department of
19      Labor and Industries, and WASHINGTON
        FEDERATION OF STATE EMPLOYEES
20      (AFSCME, COUNSEL 28) a labor
        corporation,
21
                                 Defendants.
22

23          THIS MATTER comes before the Court on the Defendants Governor Jay Inslee, Director

24   David Schumacher. Secretary John Wiesman, Secretary Cheryl Strange, Secretary Roger Millar,


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 1
 1   and Director Joel Sacks’ (“State Defendants”) Motion for Summary Judgment (Dkt. 47),

 2   Defendant Washington Federation of State Employees, AFSCME Council 28’s (“Union”)

 3   Motion for Summary Judgment (Dkt. 46), and the Plaintiffs Melissa Belgau, Donna Bybee,

 4   Michael Stone, Righard Ostrander, Miriam Torres, Katherine Newman, and Gary Honc’s Cross-

 5   Motion for Summary Judgment (Dkt. 48). The Court has considered the pleadings filed

 6   regarding the motions and the remaining file.

 7          Plaintiffs, who are Washington State employees, filed this putative class action on August

 8   2, 2018, asserting that the Defendants are violating their first amendment rights by deducting

 9   union dues/fees from their wages even “after the U.S. Supreme Court issued Janus v. AFSCME,

10   Council 31, on June 27, 2018, despite the fact that Plaintiffs have not clearly and affirmatively

11   consented to the deductions by waiving the constitutional right to not fund union advocacy.”

12   Dkt. 1 (citing Janus v. AFSCME, Council 31, 138 S.Ct. 2448 (2018)).

13          For the reasons provided below, the State and Union’s motions for summary judgment

14   (Dkts. 46 and 47) should be granted and the Plaintiffs’ motion (Dkt. 48) should be denied.

15                            I.     FACTS AND PROCEDURAL HISTORY

16          A. BACKGROUND FACTS

17          The State and the Union entered an exclusive collective bargaining agreement for the

18   years 2017-2019 (“CBA”) which included the collection of agency fees for non-union members.

19   Dkts. 44, at 2 and 44-1, at 2. Upon the Union member’s written authorization, the State is

20   obligated by statute to “deducting from the payments to bargaining unit members the dues

21   required for membership in the [Union].” RCW § 41.80.100 (3)(b)(i).

22          The Union represents more than 40,000 Washington State employees; over 35,000 are

23   dues paying members. Dkt. 44, at 2. Each Plaintiff is a “Washington state employee working in

24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 2
 1   a General Government bargaining unit of employees that is exclusively represented by the

 2   [Union] for purposes of collective bargaining.” Dkt. 44, at 2. They became Union members

 3   before July 2017. Dkts. 44-4 to 44-10. State employees are not required to become Union

 4   members as a condition of employment. Dkt. 44, at 3. Union members may resign their

 5   membership at any time. Dkt. 44, at 3.

 6          In July 2017, the Union decided to begin using a new membership agreement which

 7   included a one-year dues payment commitment (“2017 membership agreement” or “2017

 8   agreement”). Dkt. 44, at 3. Members of the Union were asked, but not required, to sign the

 9   2017 agreement. Id. The request was make “after a deliberative process by [the Union’s]

10   democratically elected Executive Board, which formally approved the new cards in a meeting

11   open to [Union] members.” Id. Union members did not have to sign the new cards to remain

12   Union members; initial cards are considered effective. Id.

13          The 2017 membership agreement, entitled “Payroll Deduction Authorization &

14   Maintenance of Membership Card,” provided, in part:

15          Yes! I stand united with my fellow State employees . . . 100% Union . . .

16          Yes! I want to be a union member. . .

17                  Effective immediately, I hereby voluntarily authorize and direct my
            Employer to deduct from my pay each period, the amount of dues as set in
18          accordance with the [Union] Constitution and By-Laws and authorize my
            Employer to remit such amount semi-monthly to the Union (currently 1.5% of my
19          salary per pay period not to exceed the maximum). This voluntary authorization
            and assignment shall be irrevocable for a period of one year from the date of
20          execution or until the termination date of the collective bargaining agreement (if
            there is one) between the Employer and the Union, whichever occurs sooner, and
21          for year to year thereafter unless I give the Employer and the Union written notice
            of revocation not less than ten (10) days and not more than twenty (20) days
22          before the end of any yearly period, regardless of whether I am or remain a
            member of the Union, unless I am no longer in active pay status in a [Union]
23          bargaining unit; provided however, if the applicable collective-bargaining
            agreement specifies a longer or different revocation period, then only that period
24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 3
 1          shall apply. This card supersedes any prior check-off authorization card I signed.
            I recognize that my authorization of dues deductions, and the continuation of such
 2          authorization from one year to the next, is voluntary and not a condition of my
            employment.
 3
     Dkts. 44-11 to 44-17. Each of the Plaintiffs signed the 2017 membership agreement: Plaintiff
 4
     Belgau on November 2, 2017; Plaintiff Ostrander on November 2, 2018; Plaintiff Bybee on
 5
     November 7, 2017; Plaintiff Stone on March 6, 2018; Plaintiff Newman on March 21, 2018;
 6
     Plaintiff Honc on April 14, 2018; and Plaintiff Torres on April 16, 2018. Id. Each were afforded
 7
     the opportunity to opt-out of Union membership, but did not choose to do so. Id.
 8
            The Defendants did not prevent, or advise, the Plaintiffs to seek legal counsel before they
 9
     signed the original or 2017 membership agreements. Dkt. 44, at 3. The Plaintiffs did not seek
10
     legal counsel before signing the agreements. Id.
11
            At the time the Plaintiffs signed their original and 2017 agreements, “the representation
12
     fee applicable to non-members ranged from approximately 65.3% to 78.8% of Union dues paid
13
     by Union members.” Dkt. 44, at 4. Union dues were calculated “between approximately 1.37%
14
     and 1.5% of union members’ base wages.” Id.
15
            Members of the Union are accorded exclusive rights, including “the ability to vote on
16
     whether to ratify a collective bargaining agreement, vote in Union officer elections, run for
17
     Union office, have the opportunity to serve on bargaining committees, and participate in the
18
     Union’s internal affairs.” Dkt. 44, at 4. They are also given members-only benefits, including
19
     “discounts on goods and services, including home mortgages and wireless phone plans, access to
20
     scholarship programs, free legal advice, discounted dental benefits, annual family campouts,
21
     access to the Union Sportsman’s Alliance, and access to the AFSCME Free College program.”
22
     Id., at 5. They are also eligible to apply for disaster/hardship relief grants through the
23
     Foundation for Working Families. Id.
24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 4
 1          On June 27, 2018, the United States Supreme Court decided Janus v. AFSCME, Council

 2   31. 138 S. Ct. 2448, 2486 (2018). The State and the Union entered into a Memorandum of

 3   Understanding on July 6, 2018, and amended the CBA to stop collection of compulsory agency

 4   fees for non-union members. Dkt. 44, at 2. As amended in July of 2018, § 40.2 of the CBA

 5   provides:

 6          The Employer agrees to deduct an amount equal to the membership dues from the
            salary of employees who request such deduction in writing within thirty (30) days
 7          of receipt of a properly completed request submitted to the appropriate agency
            payroll office. Such requests will be made on a Union payroll deduction
 8          authorization card. The Employer will honor the terms and conditions of each
            employee’s signed membership card.
 9
     Dkt. 44-3, at 2. Under amended § 40.3(A), the CBA states that “[u]pon receipt of the
10
     employee’s written authorization, the Employer [the State of Washington here] will deduct from
11
     the employee’s salary an amount equal to the dues required to be a member of the Union.” Id., at
12
     3. In amended § 40.6, the CBA further provides that “[a]n employee may revoke his or her
13
     authorization for payroll deduction of payments to the Union by written notice to the Employer
14
     and the Union in accordance with the terms and conditions of their signed membership card.”
15
     Id., at 7. Article 40 of the amended 2017-2019 CBA applies to the Plaintiffs and around 26,800
16
     other Washington state employees. Dkt. 44, at 2.
17
            After the June 27, 2018 Janus decision, each of the Plaintiffs notified the Union and the
18
     State that they no longer wanted to be Union members. Dkt. 44, at 5. Plaintiffs are no longer
19
     Union members and do not have membership rights or access to Union benefits. Id. The State
20
     continued/continues to deduct an amount equal to the dues from their pay checks pursuant to the
21
     terms in the Plaintiffs’ 2017 membership agreements and remitted/remits them to the Union. Id.
22
     For Plaintiffs Belgau, Bybee, and Ostrander, the one-year term expired in November 2018, so the
23
     State stopped deducting an amount equal to Union dues from their wages at that time. Id. When
24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 5
 1   the one year anniversary of the signing of their 2017 membership agreement lapses for the

 2   remaining Plaintiffs, the last will be in April of 2019, the State will end the deductions without

 3   further objection from the Plaintiffs. Id.

 4          After the Plaintiffs filed this case, the Union agreed to deposit, into a separate interest-

 5   bearing escrow account, all dues that the Union received from each Plaintiff after the date of

 6   each Plaintiff’s request to resign from Union membership. Dkt. 44, at 6. The Union will

 7   continue to do so until this case is resolved, and will not use the dues to pay for any Union

 8   activities or otherwise subsidize Union operations. Id.

 9          B. PROCEDURAL HISTORY

10          On August 2, 2018, the Plaintiffs filed this putative class action (1) challenging the

11   constitutionality of RCW 41.80.100 and the CBA provisions related to the deduction of

12   membership fees, as a violation of their First Amendment rights, (2) asserting that the

13   Defendants conspired to violate their constitutional rights, and (3) claiming that the Union was

14   unjustly enriched. Dkt. 1. The Plaintiffs seek declaratory and injunctive relief as well as

15   monetary damages, costs and attorneys’ fees. Id.

16          The same day Plaintiffs filed their complaint, they filed a motion seeking a temporary

17   restraining order “enjoining Defendants from deducting union dues/fees from the wages of any

18   Washington State employee in a bargaining unit listed in Appendix A to the 2017-2019

19   [Collective Bargaining Agreement (“CBA”)] for whom Defendants cannot provide clear and

20   compelling evidence that he or she clearly and affirmatively consented, on or after June 27,

21   2018, to the deduction of union dues by waiving his or her right to not fund union advocacy, and

22   from preventing Plaintiffs and state employees from resigning union membership.” Dkt. 2, at 2.

23

24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 6
 1          On August 8, 2018, Plaintiffs’ motion for a temporary restraining order was denied

 2   without prejudice. Dkt. 11. The Plaintiffs renewed their motion to preliminarily enjoin the State

 3   from continuing to collect Union membership dues because they had resigned from the Union.

 4   Dkt. 33. That motion was denied on October 11, 2018. Dkt. 37. It relied, in part, on the

 5   reasoning in Fisk v. Inslee, 2017 WL 4619223 (W.D. Wash. Oct. 16, 2017). Id. After that Order

 6   from this Court was issued, Fisk was affirmed on appeal in an unpublished decision. Fisk v.

 7   Inslee, 17-35957, 2019 WL 141253 (9th Cir. Jan. 9, 2019). The Ninth Circuit held:

 8          Appellees’ deduction of union dues in accordance with the membership cards’
            dues irrevocability provision does not violate Appellants’ First Amendment
 9          rights. Although Appellants resigned their membership in the union and objected
            to providing continued financial support, the First Amendment does not preclude
10          the enforcement of “legal obligations” that are bargained-for and “self-imposed”
            under state contract law. Cohen v. Cowles Media Co., 501 U.S. 663, 668-71, 111
11          S. Ct. 2513, 115 L.Ed.2d 586 (1991). The provisions authorizing the withholding
            of dues and making that authorization irrevocable for certain periods were in
12          clear, readable type on a simple one-page form, well within the ken of
            unrepresented or lay parties. Moreover, temporarily irrevocable payment
13          authorizations are common and enforceable in many consumer contracts—e.g.,
            gym memberships or cell phone contracts—and we conclude that under state
14          contract law those provisions should be similarly enforceable here.

15   Id., at 1. In Fiske, the Plaintiffs raised the issue of whether they had properly waived their First

16   Amendment rights for the first time; the Ninth Circuit declined to reach the question. Id.

17          C. PENDING MOTIONS AND ORGANIZATION OF OPINION

18          The parties now file cross motions for summary judgment (Dkts. 46-48) and have filed a

19   “Stipulation Regarding Facts for Cross Motions for Summary Judgment” (Dkt. 44), which they

20   assert contain the facts necessary to decide the motions. Responses have been filed (Dkts. 52-

21   54), as have replies (Dkts. 55 and 56).

22          This opinion will first consider the State Defendants’ motion for summary judgment for

23   dismissal of all Plaintiffs’ claims against the State Defendants for retrospective relief, on claims

24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 7
 1   asserted against them under state law, based on the Eleventh Amendment, and the State

 2   Defendants’ motion to dismiss the claim for declaratory judgment as to the Washington Attorney

 3   General, who is not a party to this case. Id. This opinion will then turn to the parties’ cross

 4   motions for summary judgment on the First Amendment claims and the remaining state law

 5   claim – unjust enrichment.

 6                                            II.     DISCUSSION

 7           A. STANDARD ON MOTION FOR SUMMARY JUDGMENT

 8           Summary judgment is proper only if the pleadings, the discovery and disclosure materials

 9   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

10   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56 (c). The moving party is

11   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

12   showing on an essential element of a claim in the case on which the nonmoving party has the

13   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue

14   of fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find

15   for the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

16   (1986)(nonmoving party must present specific, significant probative evidence, not simply “some

17   metaphysical doubt”). See also Fed. R. Civ. P. 56 (d). Conversely, a genuine dispute over a

18   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

19   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty

20   Lobby, Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

21   Association, 809 F.2d 626, 630 (9th Cir. 1987).

22           The determination of the existence of a material fact is often a close question. The court

23   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 8
 1   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

 2   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

 3   of the nonmoving party only when the facts specifically attested by that party contradict facts

 4   specifically attested by the moving party. The nonmoving party may not merely state that it will

 5   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

 6   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

 7   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

 8   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888-89 (1990).

 9          B. ELEVENTH AMENDMENT AND NON-PROSPECTIVE RELIEF SOUGHT
               AGAINST THE STATE DEFENDANTS
10
            The Plaintiffs make claims against the State and against individual state officials, in their
11
     official capacities only, for retrospective and prospective relief for the alleged constitutional
12
     violations and under state law. Dkt. 1. Claims against state or county officials, in their official
13
     capacities, are considered claims against the state. Will v. Michigan Dept. of State Police, 491
14
     U.S. 48 (1989).
15
                    1. Claims for Federal Constitutional Violations that Seek Non-Prospective Relief
16                     Against the State and the Individual State Officials

17          In order to state a claim under 42 U.S.C. § 1983, a complaint must allege that (1) the conduct

18   complained of was committed by a person acting under color of state law, and that (2) the conduct

19   deprived a person of a right, privilege, or immunity secured by the Constitution or laws of the United

20   States. Parratt v. Taylor, 451 U.S. 527, 535 (1981), overruled on other grounds, Daniels v.

21   Williams, 474 U.S. 327 (1986). States (or state officers acting in their official capacity) are not

22   “persons” for purposes of damages for § 1983 liability. Will v. Michigan Dep’t of State Police,

23   491 U.S. 58, 66 (1989); Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir.

24   1997). “However, there is one exception to this general rule: when sued for prospective


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 9
 1   injunctive relief, a state official in his official capacity is considered a ‘person’ for § 1983

 2   purposes.” Doe, at 839 (emphasis in original).

 3           To the extent that the Plaintiffs’ assert constitutional claims under 42 U.S.C. § 1983

 4   against the State Defendants for which they seek damages, or any other relief aside from

 5   prospective relief, those claims should be dismissed. The only relief available to the Plaintiffs

 6   from the State Defendants is prospective relief for the alleged constitutional violations. The

 7   State Defendants’ motion for summary judgment on all Plaintiffs’ claims for which they seek

 8   non-prospective relief should be granted.

 9                   2. Claims Other than State Claims asserted Against the State and State Officers
                        in their Official Capacities
10
             The Eleventh Amendment provides: “[t]he Judicial power of the United States shall not
11
     be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
12
     United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.”
13
     “The Eleventh Amendment has been authoritatively construed to deprive federal courts of
14
     jurisdiction over suits by private parties against unconsenting States” Seven Up Pete Venture v.
15
     Schweitzer, 523 F.3d 948, 953 (9th Cir. 2008), unless the private parties are seeking prospective
16
     relief for constitutional violations, Ex Parte Young, 209 U.S. 123 (1908).
17
             To the extent the Plaintiffs’ make claims other than claims for prospective relief for
18
     constitutional violations against the State Defendants, those claims should be dismissed. The
19
     State Defendants have not waived their Eleventh Amendment immunity as to those claims. The
20
     State Defendants’ motion to have those claims dismissed as barred by the Eleventh Amendment
21
     should be granted. The Plaintiffs’ motion for summary judgment on claims asserted against the
22
     State Defendants, except for the First Amendment claim which seeks prospective relief, should
23
     be denied.
24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 10
 1          C. CLAIMS FOR DECLARATORY RELIEF AGAINST NON-PARTY
               WASHINGTON ATTORNEY GENERAL
 2
            The Plaintiffs seek “Declaratory Judgment that the Washington [Attorney General’s]
 3
     policy related to the application of Janus . . . to [Union] represented State employees . . . is
 4
     unconstitutional and of no effect.” Dkt. 21, at 18.
 5
            Under Article III, a federal court cannot consider the merits of a legal claim unless the
 6
     person seeking to invoke the jurisdiction of the court establishes the requisite standing to sue.
 7
     Whitmore v. Arkansas, 495 U.S. 149 (1990). A litigant demonstrates standing by showing that
 8
     he or she has suffered an injury in fact that is fairly traceable to the challenged action and is
 9
     redressable by a favorable judicial decision. Steel Company v. Citizens for a Better Environment,
10
     118 S.Ct. 1003, 1017 (1998).
11
            The State Defendants’ motion for summary judgment of this claim should be granted.
12
     The Plaintiffs have failed to name the Washington Attorney General in this lawsuit. They failed
13
     to show that they suffered an injury in fact as a result of an advisory opinion given by the
14
     Washington Attorney General. They make no showing that an alleged injury would be
15
     addressed by the relief they seek. The claim should be dismissed.
16
            D. CLAIMS FOR VIOLATION OF THE FIRST AMENDMENT
17
            The Plaintiffs assert claims against the Union and the State Defendants for violation of
18
     their First Amendment rights pursuant to 42 U.S.C. § 1983.
19
                    1. First Amendment Claims Against the Union – State Action?
20
            As stated above, in order to maintain a claim under § 1983, a Plaintiff must show that (1)
21
     the conduct complained of was committed by a person acting under color of state law, and that (2)
22
     the conduct deprived a person of a right, privilege, or immunity secured by the Constitution or laws
23
     of the United States. Parratt v. Taylor, 451 U.S. 527, 535 (1981), overruled on other grounds,
24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 11
 1   Daniels v. Williams, 474 U.S. 327 (1986). “The state-action element in § 1983 excludes from its

 2   reach merely private conduct, no matter how discriminatory or wrongful.” Caviness v. Horizon

 3   Cmty. Learning Ctr., Inc., 590 F.3d 806, 812 (9th Cir. 2010)(internal quotation marks and

 4   citations omitted). “[C]onstitutional standards are invoked only when it can be said that the State

 5   is responsible for the specific conduct of which the plaintiff complains.” Naoko Ohno v. Yuko

 6   Yasuma, 723 F.3d 984, 994 (9th Cir. 2013).

 7          A two-prong framework is used “for analyzing when governmental involvement in

 8   private action is itself sufficient in character and impact that the government fairly can be viewed

 9   as responsible for the harm of which the plaintiff complains.” Naoko, at 994. The first prong

10   considers “whether the claimed constitutional deprivation resulted from the exercise of some

11   right or privilege created by the State or by a rule of conduct imposed by the state or by a person

12   for whom the State is responsible.” Id. “The second prong determines whether the party

13   charged with the deprivation could be described in all fairness as a state actor.” Id.

14                  a. Whether the Claimed Deprivation Resulted from the Exercise of Some Right
                       or Privilege or by a Rule of Conduct Imposed by the State
15
            The claimed deprivation did not result in the exercise of some right or privilege or by a
16
     rule of conduct imposed by the State. Plaintiffs now acknowledge that the First Amendment
17
     does not bar the State’s deduction of Union fees from a valid dues agreement. Dkt. 56. They
18
     dispute whether the agreements they signed are valid. Plaintiffs repeatedly assert that they are
19
     harmed because the agreements were insufficient-whether because they did not properly waived
20
     their constitutional rights, or the agreements were not supported by consideration, or were
21
     obtained by duress because they were given “alternative perils” (either sign the agreement or pay
22
     the now unconstitutional agency fee agreements or be fired), etc. The Plaintiffs fail to show that
23
     the contents of the agreements are in any way attributable to the State. The parties agree that the
24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 12
 1   State Defendants did not play any role in drafting or in the formation of the agreements here.

 2   They agree that the Union, a private entity, drafted the agreements and asked the Plaintiffs to

 3   sign them. RCW 41.80.100 and the Article 40 of the amended CBA are silent on what terms and

 4   conditions are in the agreements. Indeed, state law prohibits the State from interfering in the

 5   formation or administration of the Union. RCW 41.80.110(1)(b). While the Plaintiffs attempt to

 6   recast their claim and argue that it is the State deductions that are issue, at the same time, they

 7   acknowledge that the deductions are constitutional if the agreements are valid. At its core, then,

 8   the source of the alleged constitutional harm is the sufficiency of the agreements, not the

 9   procedure for their collection that the State agreed to follow. “The claimed constitutional

10   deprivation cannot be traced to a right, privilege, or rule of conduct imposed by a governmental

11   entity.” Naoko, at 994. This prong is not met.

12                  b. Whether the Party Charged with the Deprivation is a State Actor

13          Even if the first prong is met, the Plaintiffs have failed to show that the Union is a state

14   actor. The “inquiry begins by identifying the specific conduct of which the plaintiff complains. .

15   . because an entity may be a State actor for some purposes but not for others.” Caviness, at 812-

16   813 (internal citations omitted).

17          The Plaintiffs assert that their First Amendment rights were violated when the Union

18   offered, and the Plaintiffs accepted, the initial membership agreement and the 2017 dues

19   authorization agreement (that contains the one year non-revocable dues paying provision), both

20   of which failed to contain a valid waiver of their constitutional rights or were otherwise invalid,

21   and the State Defendants still deducted the Union dues. To maintain a federal constitutional

22   claim, the issue is whether the Union’s actions amount to state action.

23

24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 13
 1           “The Supreme Court has articulated four tests for determining whether a non-

 2   governmental person’s actions amount to state action: (1) the public function test; (2) the joint

 3   action test; (3) the state compulsion test; and (4) the governmental nexus test.” Naoko, at 995

 4   (internal quotation marks and citations omitted). Each will be considered below.

 5                          (i)      Public Function

 6           “Under the public function test, when private individuals or groups are endowed by the

 7   State with powers or functions governmental in nature, they become agencies or

 8   instrumentalities of the State and subject to its constitutional limitations.” Florer v.

 9   Congregation Pidyon Shevuyim, N.A., 639 F.3d 916, 924 (9th Cir. 2011) (internal quotation

10   marks omitted).

11           There is no showing that the Union was endowed by the State “with powers or functions

12   governmental in nature.” Florer, at 924. The evidence in the record is that the Union was

13   functioning as a union. The statute challenged by the Plaintiffs, RCW 41.80.110, and Article 40

14   of the CBA do not vest the Union with authority reserved to the government. Because “[t]he

15   public function test is satisfied only on a showing that the function at issue is ‘both traditionally

16   and exclusively governmental,” and no such showing has been made here, the public function

17   test is not met. Id.

18                          (ii)     Joint Action

19           “‘Joint action’ exists where the government affirms, authorizes, encourages, or facilitates

20   unconstitutional conduct through its involvement with a private party, or otherwise has so far

21   insinuated itself into a position of interdependence with the non-governmental party that it must

22   be recognized as a joint participant in the challenged activity.” Naoko, at 996 (internal quotation

23   marks and citations omitted).

24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 14
 1          There is no showing that joint action exists here – that “state officials and private parties

 2   have acted in concert” to deprive the Plaintiffs of their constitutional rights. Naoko, at 996.

 3   There is no evidence that the State Defendants “affirm[], authorize[], encourage[], or facilitate[]”

 4   the contents of the agreements or have so “far insinuated [themselves] into a position of

 5   interdependence with the [Union] that it must be recognized as a joint participant in the

 6   challenged activity.” Naoko, at 996. The State Defendants are prohibited from playing a role in

 7   the content of the agreements between the Plaintiffs and the Union. Even if the State Defendants

 8   approved of the contents of the agreements, of which there is no evidence, “[a]ction taken by

 9   private entities with the mere approval or acquiescence of the State is not state action.” Caviness,

10   at 817. The State Defendants’ “mandatory indifference to the underlying merits,” content, or

11   validity of the agreements “refutes any characterization” by the Plaintiffs of a joint action

12   between the State Defendants and the Union as to the “aspects of the [agreements] alleged to

13   compromise” the Plaintiffs’ First Amendment rights. Naoko, at 997. The Plaintiffs argue that

14   they seek recovery, not only for the continued deduction of dues after Janus (and their

15   notification that they no longer wished to be Union members), but also seek recovery for

16   deductions of compelled agency fees before Janus was decided, which was authorized by a

17   Washington statute at the time. The Plaintiffs make no showing that Janus should be given

18   retroactive effect in a manner that would allow them to bootstrap such a claim. Janus

19   specifically stated that its holding was limited, providing that, “States can keep their labor-

20   relations systems exactly as they are – only they cannot force nonmembers to subsidize public-

21   sector unions.” Janus, at 2485, n. 27 (emphasis added).

22          While the Plaintiffs assert that it is RCW 41.80.100 that is the source of the Union’s

23   authority to impose a fee on nonmembers (Dkt. 56, at 15), that argument is without merit. It is

24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 15
 1   the agreements themselves that authorize the Union to collect dues in exchange for benefits.

 2   Even in the absence of RCW 41.80.100 or Article 40 of the CBA, the Union could attempt to

 3   enforce the agreements to pay dues independently, in a breach of contract action. RCW

 4   41.80.100 and Article 40 of the CBA only require the State Defendants to perform an

 5   administrative task - after the Plaintiffs provided express written authorization for dues to be paid

 6   for a year, the State Defendants are to deduct those dues and send them to the Union. The State

 7   points out that it does this for other entities with periods of payment that are not revocable for a

 8   set period of time, like for the retirement plan and health plan. Dkt. 47, at 17. Moreover, there is

 9   no evidence that the State Defendants “in any meaningful way accept[] benefits derived from the

10   allegedly unconstitutional actions.” Naoko, at 997. There is no evidence in the record that the

11   substance of the agreements are the product of joint action with Union and the State Defendants.

12                          (iii)   State Compulsion

13          Under the state compulsion test, “[a] state may be responsible for a private entity’s

14   actions if it has exercised coercive power or has provided such significant encouragement, either

15   overt or covert, that the choice must in law be deemed to be that of the State.” Caviness, at 816.

16          There is no evidence in this case that the State Defendants have “exercised coercive

17   power” over the Union in regard to the agreements at issue. Caviness, at 816. The agreements at

18   issue were made by private parties without standards established by the state. Further, there is no

19   evidence that the State has provided significant “overt or covert” encouragement that the actions

20   alleged to be unconstitutional here must “be deemed to be that of the State.” Id. The

21   requirements for the state compulsion test are not met.

22                          (vi)    Government Nexus

23

24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 16
 1           “Under the governmental nexus test, a private party acts under color of state law if there

 2   is a sufficiently close nexus between the State and the challenged action of the regulated entity so

 3   that the action of the latter may be fairly treated as that of the State itself.” Naoko, at 996, n.13.

 4           This test is not met. There is no evidence that there is a “sufficiently close nexus between

 5   the State” and the content and or validity of the agreements “so that the action of the latter may

 6   be fairly treated as that of the State itself.” The agreements at issue are between private parties.

 7                   c. Conclusion on State Action

 8           The Plaintiffs’ motion for summary judgment as to their First Amendment claim against

 9   the Union should be denied and the Union’s motion for summary judgment should be granted.

10   There is no evidence that the claimed constitutional deprivation here resulted from “the exercise

11   of some right or privilege created by the state or by a rule of conduct imposed by the state or by a

12   person for whom the State is responsible.” Naoko, at 996. There is no evidence that the Union

13   “could be described in all fairness as a state actor,” Id., under any of the four tests. The State

14   Defendants’ obligation to deduct fees in accordance with the authorization “agreements does not

15   transform decisions about membership requirements [that they pay dues for a year] into state

16   action.” See Bain v. California Teachers Ass’n, 2016 WL 6804921, at *7 (C.D. Cal. May 2,

17   2016). The First Amendment claim against the Union should be dismissed. Because the

18   Plaintiffs’ constitutional claim fails at the state action stage, no decision is necessary on whether

19   the initial or 2017 membership agreements violate the First Amendment. Naoko, at 1000.

20                   2. First Amendment Claim Asserted Against the State Defendants

21           As above, all Plaintiffs’ claims for relief against the State Defendants are dismissed

22   because States are not “a person” under § 1983 and by operation of the Eleventh Amendment,

23   except claims under § 1983 which seek prospective relief. The Plaintiffs First Amendment

24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 17
 1   claims against the State Defendants, then relate only to RCW 41.80.100, as amended, and Article

 2   40 of the amended CBA, which are currently in effect, and only for prospective relief.

 3          The Plaintiffs assert that RCW 41.80.100 and the CBA compel the State to “deduct union

 4   dues/fees from the Plaintiffs’ . . . wages even though they have not clearly and affirmatively

 5   consented to the deductions” and so violate the First Amendment.

 6          The Plaintiffs’ motion for summary judgment against the State Defendants for violation

 7   of their First Amendment rights should be denied and the State Defendants’ motion for summary

 8   judgment should be granted. RCW 41.80.100 provides that upon the Plaintiffs’ written

 9   authorization, the State is obligated to “deduct[] from the payments to bargaining unit members

10   the dues required for membership in the [Union].” RCW § 41.80.100 (3)(b)(i). Likewise, as

11   amended in July of 2018, § 40.2 of the CBA provides:

12          The Employer agrees to deduct an amount equal to the membership dues from the
            salary of employees who request such deduction in writing within thirty (30) days
13          of receipt of a properly completed request submitted to the appropriate agency
            payroll office. Such requests will be made on a Union payroll deduction
14          authorization card. The Employer will honor the terms and conditions of each
            employee’s signed membership card.
15
     Dkt. 44-3, at 2. Under amended § 40.3(A), the CBA states that “[u]pon receipt of the
16
     employee’s written authorization, the Employer [the State of Washington here] will deduct from
17
     the employee’s salary an amount equal to the dues required to be a member of the Union.” Id., at
18
     3. In amended § 40.6, the CBA further provides that “[a]n employee may revoke his or her
19
     authorization for payroll deduction of payments to the Union by written notice to the Employer
20
     and the Union in accordance with the terms and conditions of their signed membership card.”
21
     Id., at 7. The 2017 membership agreement, entitled “Payroll Deduction Authorization &
22
     Maintenance of Membership Card,” provided, in part:
23
            Yes! I stand united with my fellow State employees . . . 100% Union . . .
24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 18
 1          Yes! I want to be a union member. . .

 2                  Effective immediately, I hereby voluntarily authorize and direct my
            Employer to deduct from my pay each period, the amount of dues as set in
 3          accordance with the [Union] Constitution and By-Laws and authorize my
            Employer to remit such amount semi-monthly to the Union (currently 1.5% of my
 4          salary per pay period not to exceed the maximum). This voluntary authorization
            and assignment shall be irrevocable for a period of one year from the date of
 5          execution or until the termination date of the collective bargaining agreement (if
            there is one) between the Employer and the Union, whichever occurs sooner, and
 6          for year to year thereafter unless I give the Employer and the Union written notice
            of revocation not less than ten (10) days and not more than twenty (20) days
 7          before the end of any yearly period, regardless of whether I am or remain a
            member of the Union, unless I am no longer in active pay status in a [Union]
 8          bargaining unit; provided however, if the applicable collective-bargaining
            agreement specifies a longer or different revocation period, then only that period
 9          shall apply. This card supersedes any prior check-off authorization card I signed.
            I recognize that my authorization of dues deductions, and the continuation of such
10          authorization from one year to the next, is voluntary and not a condition of my
            employment.
11
     Dkts. 44-11 to 44-17.
12
            The plain language of RCW 41.80.100 and the CBA do not compel involuntary dues
13
     deductions and do not violate the First Amendment. The parties do not dispute that all the
14
     Plaintiffs here signed the membership agreements and that they did not need to do so as a
15
     condition of their employment. The parties do not dispute that the State plays no role in deciding
16
     what terms and conditions are in the membership agreements; and under state law, cannot
17
     participate in any way in making those determinations. The State’s deduction of dues from the
18
     Plaintiffs’ pay is pursuant to the Plaintiffs’ explicit written instructions in the 2017 agreements.
19
     The fact that the Plaintiffs are now challenging the constitutional validity of the underlying
20
     agreements does not lead to liability for the State, especially where the State is prohibited from
21
     interfering with Union activity. Further, Plaintiffs’ assertions that the agreements are not valid
22
     because they had not waived their First Amendment rights under Janus in their authorization
23
     agreements because they did not know of those rights yet, is without merit. Plaintiffs seek a
24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 19
 1   broad expansion of the holding in Janus. Janus does not apply here – Janus was not a union

 2   member, unlike the Plaintiffs here, and Janus did not agree to a dues deduction, unlike the

 3   Plaintiffs here. See Cooley v. California Statewide Law Enforcement Ass’n, 2019 WL 331170, at

 4   2 (E.D. Cal. Jan. 25, 2019). “The relationship between unions and their voluntary members was

 5   not at issue in Janus.” Id. The notion that the Plaintiffs may have made a different choice if they

 6   knew “the Supreme Court would later invalidate public employee agency fee arrangements [in

 7   Janus] does not void” their previous knowing agreements. Id.

 8          To the extent that the Plaintiffs now argue that the membership agreement was not

 9   supported by consideration, is invalid due to mistake, was made under duress, or make some

10   other assertion of validity based on contract law, they make no showing that the State Defendants

11   are now liable under the First Amendment for those alleged failings. To do so would require the

12   State Defendants to make a judgment about the validity of the contracts the Union and its

13   members choose to enter, something the State is prohibited from doing. The State is not a party

14   to the membership agreement. The Plaintiffs “cannot now invoke the First Amendment to

15   wriggle out of [their] contractual duties.” See Smith v. Superior Court, County of Contra Costa,

16   2018 WL 6072806 (N.D. Cal. Nov. 16, 2018). The Plaintiffs’ First Amendment claims asserted

17   against the State Defendants should be dismissed.

18                  3. Conspiracy Claim for Violation of the First Amendment Asserted Against all
                       Defendants
19
            As stated above, Plaintiffs’ First Amendment claims against the Union and State
20
     Defendants should be dismissed. Their conspiracy claim, which is predicated on the alleged
21
     First Amendment violations, also fails. Woodrum v. Woodward County, Okla., 866 F.2d 1121,
22
     1126 (9th Cir. 1996). Further, the Plaintiffs do not to point to any evidence in the record to
23
     support their claim. The Plaintiffs’ conspiracy claim should be dismissed.
24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 20
 1          E. CLAIMS FOR UNJUST ENRICHMENT AGAINST THE UNION

 2          The Plaintiffs make claims for unjust enrichment against the Union. (Due to the

 3   operation of the Eleventh Amendment, the unjust enrichment claims against the State Defendants

 4   should be dismissed, as explained above.) Both the Plaintiffs and the Union move for summary

 5   judgment on this claim.

 6          The elements of unjust enrichment are: “(1) the defendant receives a benefit, (2) the

 7   received benefit is at the plaintiff's expense, and (3) the circumstances make it unjust for the

 8   defendant to retain the benefit without payment.” Young v. Young, 164 Wn.2d 477, 484–85

 9   (2008). “Unjust enrichment is the method of recovery for the value of the benefit retained absent

10   any contractual relationship because notions of fairness and justice require it.” Id., at 484.

11          The parties here have a contractual relationship. The Plaintiffs’ unjust enrichment claims

12   are related to the same matter upon which they seek recovery. The unjust enrichment claims

13   should be dismissed.

14          Moreover, even if the parties did not have a written contractual relationship, the Plaintiffs

15   have failed to show that there is sufficient evidence in the circumstances here that it would be

16   unjust for the Union to retain the dues. The Plaintiffs acknowledge that as Union members they

17   received benefits and rights not available to non-members. Further, even after they announced

18   that they no longer wanted to be Union members, it is not unjust for them to have to continue to

19   pay dues for a limited time because that is what they agree to. The Plaintiffs have failed to show

20   that the Union was unjustly enriched.

21          F. CONCLUSION

22        By this Order, all claims should be dismissed. This case should be closed.

23

24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 21
 1                                             III.    ORDER

 2          It is ORDERED that:

 3              •   The State Defendants’ Motion for Summary Judgment (Dkt. 47) IS GRANTED;

 4              •   The Union’s Motion for Summary Judgment (Dkt. 46) IS GRANTED; and

 5              •   The Plaintiffs’ Cross-Motion for Summary Judgment (Dkt. 48) IS DENIED.

 6              •   This case IS DISMISSED.

 7          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 8   to any party appearing pro se at said party’s last known address.

 9          Dated this 15th day of February, 2019.

10

11                                         A
                                           ROBERT J. BRYAN
12
                                           United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT - 22
